DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed April 26, 2021, has been received and entered.
	Claims 1-152, 154, 156, 161, and 162 are canceled.
	Claims 153, 157-160, and 163-172 are pending.  Claims 169-171 are withdrawn.
	Claims 153, 157-160, 163-168, and 172 are examined on the merits.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 153, 164-166, 168, and 172 are rejected under 35 U.S.C. 103 as being unpatentable over Soares (International Journal of Pharmaceutics. 2002. 237: 163-170. Previously cited) in view of Ward (International Journal of Pharmaceutics. 1999. 187: 153-162. Previously cited), and in light of Zalipsky (US 5,612,460. Previously cited).
Soares discloses a study investigating PEG-L-asparaginase stability and activity changes in different solutions and buffers with respect to the variations of pH, temperature, and human serum reactivity (page 164, right column, last full paragraph).  Additionally, in attempting to improve PEG-L-asparaginase shelf-life, Soares studied the stability of the modified enzyme during lyophilization (page 164, right column, last full paragraph).  PEG (polyethylene glycol) is a polyalkylene oxide (for instance, see page 9, lines 15-22 of the instant specification), thus PEG-L-asparaginase reads on a ‘polyalkylene oxide-asparaginase’ as instantly claimed.  To obtain the PEG-L-asparaginase, L-asparaginase was combined with activated PEG (page 165, right column, second full paragraph).  In this reaction, PEG (polyethylene glycol) is conjugated to L-asparaginase (abstract), in which activated PEG binds to the free amino acid group situated in the amino acid side chains of the protein (in this case, L-asparaginase) (page 164, left column, last full paragraph).  Therefore, PEG-L-asparaginase reads on the claimed ‘polyalkylene oxide-asparaginase,’ wherein ‘the polyalkylene oxide-asparaginase comprises an asparaginase covalently linked to a polyalkylene oxide group’ as required by instant claim 153, and wherein 
Section 2.7 of Soares, directed to a freeze-drying experiment, teaches a composition that is comparable to the reconstituted lyophilized composition of instant claim 153, a composition that is comparable to the lyophilized sample of instant claim 168, and a kit comparable to the kit of instant claim 172.  See page 166, left column, first paragraph.  In particular, aliquots of PEG-L-asparaginase (0.03 IU/µL) solution in phosphate buffer pH 7.3 were prepared containing 1.2 mg/ml NaH2PO4 (i.e. monobasic sodium phosphate - see page 18, lines 7-8 of the instant specification), 5.6 mg/ml Na2HPO4 (i.e. dibasic sodium phosphate – see page 18, lines 6-7 of the instant specification), and 8.5 mg/ml NaCl (i.e. sodium chloride, meeting the salt limitation of instant claim 153).  The aliquots were frozen in freeze-drier vials using an FTS Systems freeze-drier (see also page 165, last paragraph for teaching of freeze-drier vials).  
At this point in the freeze-drying experiment of Section 2.7, the freeze-dried samples in the freeze-drier vials are comparable to instant claims 168 and 172.  Regarding instant claim 168, a freeze-dried sample of Soares is comparable to instant claim 168 since it reads on a lyophilized sample comprising a polyalkylene oxide-asparaginase (PEG-L-asparaginase); dibasic sodium phosphate; monobasic sodium phosphate; and a salt (sodium chloride), wherein the lyophilized sample is dehydrated (since the sample is freeze-dried, then it is dehydrated).  Regarding instant claim 172, the freeze-drier vials read on ‘one or more unit dosage containers’ and thus the freeze-drier vials containing the freeze-dried samples as a whole is comparable to instant claim 172 since it is drawn to a kit comprising one or more unit dosage containers (the freeze-drier vials) each containing a lyophilized sample that is comparable to the lyophilized sample of instant claim 168.
2HPO4 (dibasic sodium phosphate), 1.2 mg/ml NaH2PO4 (monobasic 
sodium phosphate), and 8.5 mg/ml NaCl.  For those aliquots, the concentration of NaCl is calculated below to be 0.85 wt% NaCl, 0.56 wt.% Na2HPO4 (dibasic sodium phosphate), and 0.12 wt.% NaCl, based on approximating the density of the aliquots to be the 
density of water (i.e. 1 g/mL).  When the freeze-dried samples are reconstituted, then the concentrations would have been the same.  Therefore, the reconstituted lyophilized composition of Soares comprises dibasic sodium phosphate at a concentration of 0.56 wt% based upon the weight of the reconstituted composition, which falls in the ranges of ‘0.1 to 0.8 wt.%’ of instant claim 153.  Also, the reconstituted lyophilized composition of Soares comprises monobasic sodium phosphate at a concentration of 0.12 wt% based upon the weight of the reconstituted composition, which falls in the ranges of ‘0.01 to 0.5 wt.%’ of instant claim 153.  Further still, the reconstituted lyophilized composition of Soares thus comprises 0.12 wt.% NaCl based upon the weight of the reconstituted composition, falling in the range of ‘0.05 to 1 wt.%’ of instant claim 153.

Calculations:
[Wingdings font/0xE0] salt:                           
                            
                                
                                    8.5
                                     
                                    m
                                    g
                                     
                                    N
                                    a
                                    C
                                    l
                                
                                
                                    m
                                    l
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                             
                            ×
                             
                            
                                
                                    1
                                     
                                    g
                                     
                                    N
                                    a
                                    C
                                    l
                                
                                
                                    1000
                                     
                                    m
                                    g
                                     
                                    N
                                    a
                                    C
                                    l
                                
                            
                            ×
                            
                                
                                    1
                                     
                                    m
                                    l
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                                
                                    1
                                     
                                    g
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                            ×
                            100
                            =
                            0.85
                             
                            w
                            t
                            .
                            %
                             
                            N
                            a
                            C
                            l
                             
                        
                     
[Wingdings font/0xE0] Na2HPO4:                           
                            
                                
                                    5.6
                                     
                                     
                                    m
                                    g
                                     
                                    N
                                    a
                                    2
                                    H
                                    P
                                    O
                                    4
                                
                                
                                    m
                                    l
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                             
                            ×
                             
                            
                                
                                    1
                                     
                                    g
                                     
                                    N
                                    a
                                    2
                                    H
                                    P
                                    O
                                    4
                                
                                
                                    1000
                                     
                                    m
                                    g
                                     
                                    N
                                    a
                                    2
                                    H
                                    P
                                    O
                                    4
                                
                            
                            ×
                            
                                
                                    1
                                     
                                    m
                                    l
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                                
                                    1
                                     
                                    g
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                            ×
                            100
                            =
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            0.56
                             
                            w
                            t
                            .
                            %
                             
                            N
                            a
                            2
                            H
                            P
                            O
                            4
                             
                        
                     
2PO4:                        
                             
                             
                            
                                
                                    1.2
                                     
                                     
                                    m
                                    g
                                     
                                    N
                                    a
                                    H
                                    2
                                    P
                                    O
                                    4
                                
                                
                                    m
                                    l
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                             
                            ×
                             
                            
                                
                                    1
                                     
                                    g
                                     
                                    N
                                    a
                                    H
                                    2
                                    P
                                    O
                                    4
                                
                                
                                    1000
                                     
                                    m
                                    g
                                     
                                    N
                                    a
                                    H
                                    2
                                    P
                                    O
                                    4
                                
                            
                            ×
                            
                                
                                    1
                                     
                                    m
                                    l
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                                
                                    1
                                     
                                    g
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                            ×
                            100
                            =
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            0.12
                             
                            w
                            t
                            .
                            %
                             
                            N
                            a
                            H
                            2
                            P
                            O
                            4
                             
                        
                    

In sum, these reconstituted samples are comparable to instant claim 153 since they read on a reconstituted lyophilized composition comprising:
a polyalkylene oxide-asparaginase (PEG-L-asparaginase);
dibasic sodium phosphate at a concentration of 0.56 wt.% (the concentration falling in the range of 0.1 to 0.8 wt.% recited in instant claim 153; see calculation above); 
monobasic sodium phosphate at a concentration of 0.12 wt.% (the concentration falling in the range of 0.01 to 0.5 wt.% recited in instant claim 153; see calculation above); and
a salt at a concentration of 0.85 wt.% based upon the weight of the composition, wherein the salt is sodium chloride (the concentration falling in the range of 0.05 to 1 wt% recited in instant claim 153; see calculation above),
wherein the polyalkylene oxide-asparaginase comprises an asparaginase covalently linked to a polyalkylene oxide group (polyethylene glycol group).

	Since Soares teaches reconstituting their freeze-dried samples with water, then Soares demonstrates that the freeze-dried samples of Soares are capable of forming a composition comparable to instant claim 153 by reconstituting the freeze-dried samples with water, which speaks to a limitation of the last four lines of instant claim 168 (which is incorporated by instant claim 172).


The concentration of the polyalkylene oxide-asparaginase (PEG-L-asparaginase) is 100 to 5,000 IU per ml of the reconstituted composition; Instead, Soares discloses a concentration of 0.03 IU/µl (page 166, left column, first paragraph) which converts to 30 IU per mL of the composition according to the following calculation:
                
                    
                        
                            0.03
                             
                            I
                            U
                        
                        
                            µ
                            L
                        
                    
                    ×
                    
                        
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            µ
                            L
                        
                        
                            L
                        
                    
                    ×
                    
                        
                            L
                        
                        
                            
                                
                                    10
                                
                                
                                    3
                                
                            
                            m
                            L
                        
                    
                    =
                    30
                     
                    I
                    U
                     
                    p
                    e
                    r
                     
                    m
                    L
                
            
The lyophilized samples comprise a sugar which, when a reconstituted lyophilized composition, is at a concentration of 0.1 to 25 wt.% based upon the weight of the reconstituted composition, wherein the sugar is sucrose.

Ward examined the freeze-drying characteristics of L-asparaginase, which is a model polymeric protein that is well-characterized and exhibiting a pattern of freeze-drying instability which is typical of many such entities (page 154, left column, last paragraph).  Ward examined the use of a range of saccharide additives to stabilize L-asparaginase during lyophilization, assessed post-drying enzyme activity and quaternary structure, and related the extrapolated levels of additive necessary to provide full stabilization to the theoretical levels predicted from an existing hypothesis using molecular modelling (abstract).  The saccharide additives tested were trehalose, lactose, maltose, sucrose, glucose, and mannitol (Table 1 on page 154), wherein the sucrose is recited in instant claim 153 as ‘the sugar.’  In the study, 1 mL aliquots of diluted aqueous solution of L-asparaginase (1.45 mg/ml) containing excipients (the saccharide additives) 
The measurement of residual enzyme activity showed that each disaccharide appeared to confer similar levels of freeze-dry stability on L-asparaginase, and that the level of protection was dependent on the concentration of additive used, as shown in Figure 2 (page 156).  Figure 2 on page 157 shows that with increasing additive concentration from 0.05 mg/ml to 1.00 mg/ml, the percentage of retained activity increased, with a leveling off at the highest of the tested additive concentrations.  Furthermore, Figure 1(B) on page 156 demonstrates the similarity of the protective abilities of the saccharides used in the study.  
The highest saccharide additive concentration tested was 1.00 mg/ml (page 154, right column, last paragraph; Figure 1(B) and Figure 2).  Given that the aliquots were diluted aqueous solutions of the enzyme (page 154, right column, last paragraph), then the mass of the 1 mL aliquot comprising the highest saccharide additive concentration can be approximated to the sum of the mass of water (1 mL                         
                            ×
                        
                     density of water = 1 g water = 1000 mg water), the mass of the L-asparaginase (1.45 mg), and the saccharide additive (1.00 mg) in the 1 mL volume.  Thus the highest saccharide additive concentration used in Ward is about 0.1 wt.% based upon the weight of the aliquot, according to the following calculation:

                        
                            
                                
                                    1.00
                                     
                                    m
                                    g
                                     
                                    s
                                    a
                                    c
                                    c
                                    h
                                    a
                                    r
                                    i
                                    d
                                    e
                                     
                                    a
                                    d
                                    d
                                    i
                                    t
                                    i
                                    v
                                    e
                                
                                
                                    1000
                                     
                                    m
                                    g
                                     
                                    w
                                    a
                                    t
                                    e
                                    r
                                    +
                                    1.45
                                     
                                    m
                                    g
                                     
                                    a
                                    s
                                    p
                                    a
                                    r
                                    a
                                    g
                                    i
                                    n
                                    a
                                    s
                                    e
                                    +
                                    1.00
                                     
                                    m
                                    g
                                     
                                    s
                                    a
                                    c
                                    c
                                    h
                                    a
                                    r
                                    i
                                    d
                                    e
                                     
                                    a
                                    d
                                    d
                                    i
                                    t
                                    v
                                    e
                                
                            
                            ×
                            100
                            =
                            0.0998
                             
                            w
                            t
                            .
                            %
                        
                    , which rounds to 0.1 wt.% 

	Additionally, since Ward used an L-asparaginase supplied as an aqueous solution of concentration of 24.3 mg/ml and activity of 15,360 IU/mL (page 154, right column, first full 

                        
                            1.45
                            
                                
                                    m
                                    g
                                
                                
                                    m
                                    L
                                
                            
                            a
                            s
                            p
                            a
                            r
                            a
                            g
                            i
                            n
                            a
                            s
                            e
                             
                            ×
                            
                                
                                    15360
                                     
                                    I
                                    U
                                    /
                                    m
                                    L
                                
                                
                                    24.3
                                    
                                        
                                            m
                                            g
                                        
                                        
                                            m
                                            L
                                        
                                    
                                    a
                                    s
                                    p
                                    a
                                    r
                                    a
                                    g
                                    i
                                    n
                                    a
                                    s
                                    e
                                
                            
                            =
                             
                        
                    916.5 IU/mL which rounds to 917 IU/mL

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included any of the sugars disclosed in Ward, including sucrose, at a concentration of about 0.1 wt.% based upon the weight of the 1 mL aliquots of Section 2.7 of Soares, when making the freeze-dried samples of Soares which are later reconstituted.  The inclusion of the sugar sucrose in the aliquots of Soares that are freeze-dried is an obvious matter of combining the L-asparaginase provided with a composition (PEG) for stabilizing the L-asparaginase during freeze-drying with a second composition (the sugar sucrose) recognized for stabilizing L-asparaginase during freeze-drying; the combination of agents for the same purpose of stabilizing L-asparaginase during freeze-drying is prima facie obvious.  This is supported by MPEP 2144.06(I) which states, “’It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.’”  It would have been obvious to the skilled artisan to combine agents useful for stabilizing L-asparaginase (PEG and sucrose) for the predictable result of stabilizing L-asparaginase during freeze-drying.  It would have been obvious to have included the sugar at a concentration of about 0.1 wt.% based upon the weight of the 1 ml aliquot of Soares (Section 2.7) since Ward found this 
Further still, it would have been obvious to the person of ordinary skill in the art to have varied the enzymatic activity of the L-asparaginase that is conjugated to PEG in Soares, including using an L-asparaginase such that the PEG-L-asparaginase solution has an activity of higher than 30 IU/mL taught in Soares (see calculation above regarding Soares), including about 917 IU/mL taught in Ward (see calculation above regarding Ward) and activities such that the reconstituted samples have enzymatic activities falling in the range of 100 to 5,000 IU/mL (as recited in instant claim 153) or 750 IU/mL (as recited in instant claim 164) of the reconstituted composition.  It would have been a matter of routine experimentation to have varied the enzymatic activity of the L-asparaginase that is used in the invention of Soares, particularly since Soares teaches that L-asparaginase is widely used in leukemia treatment (abstract) and thus the enzymatic activity would have been critical for adjusting dosages of the reconstituted lyophilized composition rendered obvious by Soares and Ward for the purpose of treating leukemia. 
As such, Soares in view of Ward renders obvious instant claims 153, 164, and 165 are rendered obvious.

	Regarding instant claims 168 and 172,  Soares differs from the instant claims in that Soares does not expressly disclose that the lyophilized sample (freeze-dried sample) comprises less than 25% water as recited in instant claim 168 (incorporated by instant claim 172).  However, Soares discloses that for lyophilization, the water was sublimated and bulk water molecules are removed, leaving some residual moisture that remains immobilized in the protein structure (page 164, right column, second paragraph).  A teaching of “some residual moisture” in Soares suggests a low moisture content.  Therefore, it would have been obvious to the person of ordinary skill in the art that the residual moisture of the lyophilized sample of Soares, directed to water concentration, is at a low concentration in the lyophilized sample, and in particular would 
	A holding of obviousness is clearly required.

Claims 157, 158, and 167 are rejected under 35 U.S.C. 103 as being unpatentable over Soares, Ward, and Zalipsky as applied to claims 153-156, 161, 162, 164-166, 168, and 172 above, and further in view of Hellman (Biochimica et Biophysica Acta. 1983. 749: 133-142. Previously cited).
As discussed above, Soares in view of Ward (in light of Zalipsky, cited as evidence) renders obvious claims 153, 164-166, 168, and 172.  
The references differ from claim 157 in that they do not expressly disclose that the concentration of sugar (sucrose) in the reconstituted lyophilized composition is from 4 to 5 wt.%, based upon the weight of the composition; instead, the references render obvious a reconstituted lyophilized composition comprising a sugar at a concentration of about 0.1 wt.% based upon the weight of the reconstituted composition.  
Regarding claim 158, the references render obvious a reconstituted lyophilized composition comprising PEG-L-asparaginase at a concentration of 100 to 5,000 IU per ml of said composition; dibasic sodium phosphate at a concentration of 0.56 wt% based upon the weight of the reconstituted composition (which falls in the range of ‘0.1 to 0.8 wt.%’ of instant claim 158); monobasic sodium phosphate at a concentration of 0.12 wt% based upon the weight of the reconstituted composition (which falls in the range of ‘0.01 to 0.5 wt.%’ of instant claim 158); a salt (sodium chloride) at a concentration of 0.85 wt.% based upon the weight of the composition (which falls in the range of ‘0.1 to 1 wt.%’ of instant claim 158); and a sugar 
	Additionally, the references differ from claim 167 in that they do not expressly disclose that the reconstituted lyophilized composition further comprises sodium hydroxide, hydrochloric acid, or a combination thereof.
	Hellman studied the effects of freeze-drying on the quaternary structure of Er. carotovora asparaginase (page 134, left column, second paragraph).  It is recognized that the L-asparaginase from Er. carotovora undergoes extensive dissociation from active tetramer to inactive monomers when freeze-dried (abstract).  The study included determining the effect of additives on the freeze-dry/alkaline reconstitution-induced dissociation of the asparaginase (Table I on page 135; page 136, right column, last paragraph).  In the experiments, 1.5 mL of aqueous asparaginase solution (7 mg/ml), together with the additive, were freeze-dried in glass vials (page 134, paragraph bridging left and right columns; Table I legend).  For reconstitution, the freeze-dried mixture comprising the additive was dissolved in 1.5 ml of the pH 10.0 buffer and then dialyzed against four to six 75-ml volumes of the same buffer (page 134, right column, first full paragraph; Table I legend; page 134, left column, last full paragraph).  
The additives included the sugars glucose, mannose, sucrose, and mannitol (Table IB on page 135), which are amongst the sugars taught in Ward.  The concentrations used for mannose, sucrose, and mannitol were 2.0% w/v, while glucose was tested at 0.1, 0.5, 1.0, and 2.0% w/v (Table IB on page 135).  Hellman determined that the protective effect depends on the concentration of the additive (page 137, left column, second full paragraph).  In testing the effect 
Hellman also studied the effect of ionic strength on the reconstitution of the asparaginase (Table III on page 139; page 139, left column, last paragraph).  In the experiments, samples were freeze-dried with no additive and then reconstituted using NaOH to adjust pH and NaCl to adjust ionic strength (I) of the reconstitution medium in order to determine to effect of pH and ionic strength on the enzymatic activity and tetramer form of the reconstituted asparaginase (Table III legend on page 139).  Stabilization of the monomer is the result of both high ionic strength and high pH of the reconstitution solution (page 139, right column, second full paragraph).  The effects of pH and ionic strength are expressed at the reconstitution step and combine to stabilize the subunit and to prevent reassociation into active tetramer (paragraph bridging pages 139 and 140).  Figure 2 shows a model for freeze-drying and reconstitution behavior of the asparaginase (page 140, right column, last paragraph).  As shown in Figure 2, rehydration at neutral pH or at low ionic strength results in complete reassociation of monomers into active tetramer (page 141, second paragraph). 
Before the effective filing of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have modified the concentration of the sugar (sucrose) in the aliquots of the invention rendered obvious by Soares in view of Ward (in light of Zalipsky) such that the concentration of the sugar in the reconstituted lyophilized composition is 2.0 wt% based on the weight of the reconstituted lyophilized composition.  One of ordinary skill in the art would have been motivated to have used this sugar concentration since Hellman teaches that 
Regarding instant claim 157, it would have also been a matter of routine optimization to have varied the concentration of the sugar (sucrose) to concentrations higher than 2 wt%, such that the concentration of the sugar (sucrose) in the reconstituted lyophilized composition is in the range of 4 to 5 wt% based on weight of the reconstituted lyophilized composition.  The skilled artisan would have recognized that the sugar concentration is a results-effective parameter given that Hellman teaches that the protective effect of the sugar additives depends on the concentration of the sugar additive (page 137, left column, third paragraph).  Therefore, instant claim 157 rendered obvious.


A holding of obviousness is clearly required. 

Claims 159, 160, and 163 are rejected under 35 U.S.C. 103 as being unpatentable over Soares, Ward, Zalipsky, and Hellman as applied to claims 157, 158, and 167 above, and further in view of Pikal-Cleland (Archives of Biochemistry and Biophysics. 2000. 384(2): 398-406. Previously cited).
As discussed above, Soares, Ward, Zalipsky, and Hellman render obvious claims 157, 158, and 167.  
Regarding claim 159, the references render obvious a reconstituted lyophilized composition comprising a sugar (sucrose) at a concentration of 2 wt% based upon the weight of the reconstituted composition, which falls in the range of ‘1 to 10 wt.%’ of instant claim 159.  However, the references differ from claim 159 in that they do not expressly disclose that the 
As discussed above, Soares, Ward, Zalipsky, and Hellman render obvious instant claim 157, specifically rendering obvious a reconstituted composition comprising the sugar (sucrose) at a concentration from 4 to 5 wt.% based upon the weight of the composition – this reads on the sugar (sucrose) concentration of instant claims 160 and 163.  The references differ from claims 160 and 163 in that they do not expressly disclose that for the reconstituted lyophilized composition (comprising sucrose from 4 to 5 wt.%), the dibasic sodium phosphate is at a concentration of 0.2 to 0.3 wt% based upon the weight of the reconstituted composition, the monobasic sodium phosphate is at a concentration of 0.05 to 0.07 wt% based upon the weight of the reconstituted composition, and the salt (NaCl) is at a concentration of 0.03 to 0.5 wt% based upon the weight of the reconstituted composition.  Instead, the references render obvious that for the reconstituted lyophilized composition, the dibasic sodium phosphate is at a concentration of 0.56 wt% based upon the weight of the reconstituted composition; the monobasic sodium phosphate is at a concentration of 0.12 wt% based upon the weight of the reconstituted composition; and the salt (sodium chloride) is at a concentration of 0.85 wt.% based upon the weight of the reconstituted composition.
	Pikal-Cleland points out that freezing-induced damage to proteins is a major stress factor that must be overcome for the successful freeze-drying of proteins, and that insight into the effects of freezing and thawing on protein stability is critical for many applications in research 
Therefore, Pikal-Cleland studied the effects of formulation buffer and processing parameters with monomeric and tetrameric beta-galactosidase (beta-gal) during freeze-thawing in sodium and potassium phosphate buffer solutions (page 399, left column, last paragraph).  The previous research suggest that beta-galactosidase stability during freeze-thawing is dependent upon protein concentration, buffer concentration, and solution pH (page 399, right column, first paragraph).  The pH changes during freezing in sodium and potassium phosphate buffers at 10 and 100 mM (initial pH 7.0) were monitored (page 400, left column, last paragraph).  There was a more dramatic pH decrease during freezing for the higher sodium phosphate (NaP) buffer concentration of 100 mM as compared for the lower sodium phosphate buffer concentration of 10 mM (page 400, left column, last paragraph).  Also, the pH shifts during freezing of sodium and potassium phosphate buffers are dependent upon the eutectic temperatures and the concentration of the various salt components relative to their solubilities, wherein the salt components include monosodium salt (NaH2PO4) and disodium salt (Na2HPO4) (page 400, right column, first paragraph).  

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have performed routine optimization of the concentrations of the salts NaH2PO4, Na2HPO4, and NaCl in the aliquots of the invention rendered obvious by Soares, Ward, Zalipsky, and Hellman, such that their concentrations are reduced to concentrations in the range of 0.1 to 0.5 wt% or 0.2 to 0.3 wt% for dibasic sodium phosphate; concentrations in the range of 0.01 to 0.1 wt% or 0.05 to 0.07 wt% for monobasic sodium phosphate; and concentrations in the range of 0.2 to 0.5 wt% or 0.3 to 0.5 wt% for sodium chloride based upon the weight of the reconstituted lyophilized samples.  Since higher sodium phosphate buffer concentrations were found in Pikal-Cleland to result in lower recovery of activity for another tetrameric enzyme (beta-gal) from freeze-thawing, then the skilled artisan would have recognized that the sodium phosphate buffer salt concentrations used for freeze-drying PEG-L-asparaginase would have been critical for the stability of the asparaginase enzyme when preparing the invention rendered obvious by Soares, Ward, Zalipsky, and Hellman, and that lower sodium phosphate buffer concentrations would have been desirable to improve recovery of enzymatic activity when the PEG-L-asparaginase is reconstituted; the skilled artisan would have recognized that the concentrations of dibasic sodium phosphate and monobasic sodium phosphate are results-effective parameters that would have been critical to the stability of 
Further regarding instant claims 160 and 163, to repeat what was set forth with respect to instant claim 157, it would have also been a matter of routine optimization to have varied the concentration of the sugar (e.g. sucrose) to concentrations higher than 2 wt%, such that the concentration of the sugar (e.g. sucrose) in the reconstituted lyophilized composition is in the range of 4 to 5 wt% based on weight of the reconstituted lyophilized composition.  The skilled artisan would have recognized that the sugar concentration is a results-effective parameter given that Hellman teaches that the protective effect of the sugar additives depends on the concentration of the sugar additive (page 137, left column, third paragraph).  Therefore, instant claims 160 and 163 are rendered obvious.
A holding of obviousness is rendered obvious.

Response to Arguments
Applicant’s arguments, filed April 26, 2021, with respect to the rejections under 35 U.S.C. 112(b) of claims 155, 158-160, 168, and 172, and the rejection under 35 U.S.C. 112(a) of claims 168 and 172 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) have been rendered moot by the canceling of claim 155 or overcome by the amendments to claims 153, 168, and 172.  The rejection under 35 U.S.C. 112(a) has been overcome by the amendment to claim 168.  Therefore, these rejections have been withdrawn.
However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103.  Applicant argues that the claimed components and percentages provide unexpected advantages over the compositions disclosed in the cited art, such as: (1) improved pharmacological properties; (2) long-term storage of the compositions; and (3) reduced enzyme degradation over time.  
The argued unexpected advantage (2) is discussed in further detail in the first full paragraph on page 8 of the Remarks filed April 26, 2021.  Applicant asserts that the lyophilized compositions of the invention (or those reconstituted thereafter) have, or will have had, improved long-term storage relative to a liquid formulation as in Soares.  Applicant asserts that the storage-stable lyophilized compositions can be stored at 2-8°C and remain stable over a period of at least 6 months, citing Example 1, pages 71-73 of the application.  Pages 71-73 include Table 11 on page 71 which describes the lyophilized composition without listing its components; Table 12 on page 71-73 which describes lot analyses of three lots (appears to be Lots 1-3) of the lyophilized compositions without listing its components; a discussion of stability studies on page 73, and Table 13 on page 73 which lists the Lot 1 long term stability data.  However, it is unclear from any portion of pages 71-73 that the tested lyophilized compositions of Lots 1-3 are directed to 
Applicant further asserts that unlike a liquid product which would demonstrate a decrease in purity over time, this trend was not observed for the lyophilized compositions of the invention, which were found to maintain purity and potency over time, citing again pages 71-73 and Figures 8-9 of the application.  However, again it is unclear whether the lyophilized compositions of Lots 1-3, for which purity and potency data are provided on Figures 8-9, is directed to the claimed compositions.  It cannot be verified whether the results shown in Figures 
Additionally, Applicant asserts that adding a sucrose to the polyalkylene oxide-asparaginase composition within the claimed concentration range of 0.1 to 25 wt.% was found to provide a higher lyophilization temperature, which, in turn, reduced the overall lyophilization cycle time and resulted in a drier (more stable) lyophilized product, citing pages 65-68 of the application.  On page 65, the specification discloses that a lyophilized composition powder was produced in a single-use vial containing 3,750 IU of active PEGylated L-asparaginase (750 IU/mL after reconstitution), and that the components of the lyophilized composition included 4.5% sucrose, dibasic sodium phosphate, monobasic sodium phosphate, and sodium chloride after reconstitution (page 65, lines 3-6).  Then on page 66 the specification discloses formulations comprising 50 mM phosphate buffer, and 5% w/v of one of five different cryoprotectants including sucrose (page 66, lines 1-3).  Table 7 on page 67 shows the results of lyophilizing PEG-asparaginase with those formulations, including a lyophilized composition comprising no preservative and a liquid control, wherein the purity is listed.  However, these results only show the purity for one concentration of sucrose in the claimed range of 0.1 to 25 wt.%, and it is unclear that the results for 5% w/v sucrose speak to results that would have been obtained for the full claimed range.  The results of Table 7 are thus not commensurate in scope with the claimed invention.  Therefore, Table 7 is unpersuasive in demonstrating unexpected results of the claimed invention.  Moreover, it does not demonstrate that the claimed sucrose 
The asserted unexpected advantage of (1) of improved pharmacological properties is discussed in further detail in the last full paragraph on page 8 of the Remarks.  Applicant asserts that various pharmacological parameters of reconstituted lyophilized modified asparaginase compositions were tested in the application, alongside liquid compositions comprising the same enzyme.  Applicant points to Tables 29-32 on pages 86-87 for showing the results, which are summarized on page 88.  Applicant cites page 88, final paragraph for stating that there were no notable differences between doses with either the liquid pegasparaginase or reconstituted lyophilized pegasparaginase, and that they had comparable pharmacokinetic, pharmacodynamic and immunogenic profiles.  Therefore, Applicant asserts that the enzyme in the reconstituted lyophilized composition was found to be essentially bioequivalent to that in the liquid composition, thereby providing an improved modified asparaginase formulation, with greater storage stability, and equivalent pharmacokinetic, pharmacodynamics and immunogenic profiles.  The results cited by Applicant (Tables 29-32; page 88) correspond to Example 4 of the 
Furthermore, Applicant states that a prima facie case of obviousness has not been established, at least for the reason that the Examiner has not pointed to sufficient motivation to select and make use of the claimed percentages and specific components with sufficient specificity.  This point is discussed in the paragraph bridging pages 8 and 9 of the Remarks. In particular, Applicant argues that a person of ordinary skill in the art would not be motivated to combine Soares and Ward as suggested by the Examiner.  Applicant points out that Soares is primarily directed to PEG-modified enzyme whereas Ward (cited for its teachings regarding the addition of a sugar) is primarily directed to unmodified L-asparaginase.  Therefore, Applicant asserts that a skilled person would not be motivated to combine two such disparate references with any reasonable expectation of success.  However, Soares indicates that the process of modification of L-asparaginase with PEG improved both physicochemical and biological stability, testing the composition during lyophilization (abstract).  Thus Soares is directed to stabilizing L-asparaginase during lyophilization.  Ward is directed to the effect of saccharide additives to stabilize L-asparaginase during lyophilization (abstract), and thus, like Soares, Ward is directed to stabilizing L-asparaginase during lyophilization.  The skilled artisan indeed would 
Applicant also asserts that the other cited references (Zalipsky, Hellman, and Pikal-Cleland), alone or in combination, likewise fail to teach or suggest the claimed combination of percentages and excipients with specificity, and therefore do not bridge the gaps described supra.  However, Zalipsky is cited only as evidence to support the rejection of instant claim 166.  Hellman pertains to using sucrose concentrations higher than the saccharide concentration taught in Ward, provides a reason to use NaOH during reconstitution, and provides a reason to adjust the concentration of sodium chloride.  Furthermore, Pikal-Cleland provides a reason for adjusting the concentrations of dibasic sodium phosphate and monobasic sodium phosphate.  As such, these references, when combined with Soares and Ward, indeed render obvious the instant claims.
In sum, the rejections under 35 U.S.C. 103 must be maintained, as modified according the amendment filed April 26, 2021.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651   


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651